DETAILED ACTION
Acknowledgements
Claims 1-29 are pending.
Claims 2-5, 8-11, 13-14, 16-19, 22-27 and 29 are withdrawn.
Claims 1, 6-7, 12, 15, 20-21, and 28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species C in the reply filed on 4/21/2021 is acknowledged.
In the response to the restriction requirement, applicant identified claims 1-7, 12, 15-21, and 28 as being part of species C. In the restriction requirement, species C was identified as being to the species represented by Figure 5 and paragraphs 55-62 of the PGPub of the specification, in which a template is improved by replacing less accurate biometric data with newly received biometric data that is more accurate, and reducing the data set of the biometric data. However, claims 2 and 16 describe a process of storing biometric data for each party to a transaction in a blockchain, which corresponds to species A. Additionally, claims 3-5 and 17-19 describe a process that involves identifying a face in video data by identifying a pattern around and eye or lips of the face, mapping the identified face to a three-dimensional object, and generating a 
Claims 2-5, 8-11, 13-14, 16-19, 22-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 12, 15, 20-21, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
In the instant case, claims 1, 6-7, and 12 are directed to a method and claims 15, 20-21, and 28 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying a transacting party’s identity before performing a financial transaction, and storing a record of the transaction including the transacting party’s identity information, which is an abstract idea Specifically, the claims recite “receiving . . . data . . .,” “extracting . . . biometric data from the . . . data,” “comparing . . . the biometric data with stored biometric data for a first user . . .,” “determining . . . that the biometric data matches the stored biometric data based on the comparing,” “executing . . . a transaction between the first user and a second user, the transaction Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a financial transaction that involves verifying the identify of a transacting party and storing a record of the transaction including information regarding the transacting party’s identity, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as at least one processor, sensor data captured by at least one sensor in communication with the at least one processor, a memory in communication with the at least one processor, the use of digital currency, a distributed blockchain, and a system comprising at least one memory and at least one processor, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the at least one processor, sensor data captured by at least one sensor in communication with the at least one processor, a memory in communication with the at least one processor, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using at least one processor, sensor data captured by at least one sensor in communication with the at least one processor, a memory in communication with the at least one processor, the use of digital currency, a distributed blockchain, and a system comprising at least one memory and at least one processor, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a transacting party’s identity before performing a financial transaction, and storing a record of the transaction including the transacting party’s identity information. As discussed above, taking the claim elements separately, the at least one processor, sensor data captured by at least one sensor in communication with the at least one processor, memory in communication with the at least one processor, the use of digital currency, distributed blockchain, and system comprising at least one memory and at least one processor perform the steps or functions of “receiving . . . data . . .,” “extracting . . . biometric data from the . . . data,” “comparing . . . the biometric data with stored biometric data for a first user . . .,” “determining . . . that the biometric data matches the stored biometric data based on the comparing,” “executing . . . a 
           Dependent claims 6-7 and 20-21 further describe the abstract idea of verifying a transacting party’s identity before performing a financial transaction, and storing a record of the transaction including the transacting party’s identity information, because these claims describe steps for updating or reducing the biometric data that is stored and used for verifying a user’s identity. Claims 12 and 28 further describe the type device from which the sensor data is received, but do not require any steps or functions to be perform. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 12, 15, 20-21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “the block comprising data memorializing the at least one transaction including information describing the exchange of the digital currency and at least one of the biometric data and the stored biometric data.” It is unclear whether the “information describing” describes both the exchange of the digital currency and at least one of the biometric data and the stored biometric data, or this limitation requires that the data memorializing the at least one transaction include information describing the exchange of the digital currency as a separate item from least one of the biometric data and the stored biometric data. 
Claims 6-7, 12, 20-21, and 28 are also rejected as each depends on either claim 1 or 15.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 2015/0348046) in view of DeCastro (US 2015/0170112).
Regarding claims 1 and 15, Battle discloses a transaction system comprising at least one memory and at least one processor, the processor configured to perform a transaction method, comprising:
receiving, by at least one processor, sensor data captured by at least one sensor in communication with the at least one processor (Battle ¶¶ 21-22, 41-42, 45-46);
extracting, by the at least one processor, biometric data from the sensor data (Battle ¶¶ 22, 41, 45-46);

determining, by the at least one processor, that the biometric data matches the stored biometric data based on the comparing (Battle ¶¶ 22, 41, 45-46);
executing, by the at least one processor, a transaction between the first user and a second user, the transaction comprising an exchange of currency between the first user and the second user (Battle ¶¶ 22, 41-44, 45-46);
creating, by the at least one processor, a record, the record comprising data memorializing the at least one transaction including information describing the exchange of the currency and at least one of the biometric data and the stored biometric data (Battle ¶¶ 41, 42, 44-46).
Battle does not specifically disclose that the record is a block in a distributed blockchain or that the currency is digital currency.
	DeCastro discloses storing a transaction record as a block in a distributed blockchain, and the use of digital currency (DeCastro ¶¶ Abstract; 23, 13-14, 30, 74-77).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Battle to include storing a transaction record as a block in a distributed blockchain, and the use of digital currency, as disclosed in DeCastro, in order to prevent fraud and double spending (DeCastro ¶¶ 30).
Regarding claims 12 and 28, Battle discloses that the sensor data is received from at least one user device, at least one automatic teller machine, at least one dedicated reader device, or a combination thereof (Battle ¶¶ 21-22, 41-42, 45-46).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Battle in view of DeCastro as applied to claims 1 and 15 above, and further in view of Register, JR, et al. (US 2010/0280964) (“Register”).
Regarding claims 6 and 20, Battle in view of DeCastro does not specifically disclose generating, by the at least one processor, a reduced data set of the biometric data that is representative of the biometric data; and storing, by the at least one processor, the reduced data set as at least a portion of the stored biometric data
Register discloses generating, by the at least one processor, a reduced data set of the biometric data that is representative of the biometric data; and storing, by the at least one processor, the reduced data set as at least a portion of the stored biometric data (Register ¶ 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Battle in view of DeCastro to include generating a reduced data set of the biometric data that is representative of the biometric data and storing the reduced data set, as disclosed in Register, in order to minimize the amount of storage required to store the transaction records.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Battle in view of DeCastro as applied to claims 1 and 15 above, and further in view of Sahin, et al. (US 2012/0188056) (“Sahin”)
Regarding claims 7 and 21, Battle in view of DeCastro does not specifically disclose that the stored biometric data comprises a plurality of separate biometric data sets, the method further comprising: determining, by the at least one processor, a match accuracy of the biometric data; determining, by the at least one processor, stored data match accuracies for each separate biometric data set; determining, by the at least one processor, that the match accuracy of the biometric data is greater than at least one of the stored data match accuracies; and replacing, by the at least one processor, a least accurate separate biometric data set in the memory with at least a portion of the biometric data in response to the determining that the match accuracy of the biometric data is greater than at least one of the stored data match accuracies.
Sahin discloses determining, by the at least one processor, a match accuracy of the biometric data; determining, by the at least one processor, stored data match accuracies for each separate biometric data set; determining, by the at least one processor, that the match accuracy of the biometric data is greater than at least one of the stored data match accuracies; and replacing, by the at least one processor, a least accurate separate biometric data set in the memory with at least a portion of the biometric data in response to the determining that the match accuracy of the biometric data is greater than at least one of the stored data match accuracies (Sahin ¶ 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Battle in view of DeCastro to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gadnis, et al. (US 2018/0285879) for disclosing storage of biometric data on a blockchain (Gadnis Abstract; ¶ 54).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685